Citation Nr: 1207726	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  06-25 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for a right elbow disability (residuals of radial head resection with lateral epicondylitis and traumatic arthritis).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which assigned an initial 10 percent evaluation for right elbow disability and denied entitlement to a TDIU.  It is noted that the RO assigned a 40 percent evaluation for right elbow disability in a March 2006 rating decision, but this did not satisfy the Veteran's appeal.

In June 2008 the Veteran testified at a videoconference hearing before a Decision Review Officer.  A transcript of that hearing is associated with the claims files.

The Veteran requested a hearing before the Board, and VA scheduled him for a hearing before a Veterans Law Judge at the RO in July 2009.  The Veteran failed to appear for the hearing and has not requested that the hearing be rescheduled.  As such, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (c), (d).

The issue of entitlement to a TDIU is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's right elbow disability is manifested by impairment of the radius, arthritis, and some limitation of motion; flexion is to 130 degrees or better, extension is to 15 degrees or better, pronation and supination are from 0 to 80 degrees or better, and there is no ankylosis of the joint.


CONCLUSION OF LAW

The criteria for an initial rating higher than 40 percent for a right elbow disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5205-5213 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective date elements of the claim.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are associated with the record.  Post- service treatment records have been obtained from those VA and non-VA providers identified by the Veteran as having relevant records, as well as the Veteran's Social Security Administration (SSA) disability file.  Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence.

The Board previously reviewed the record, determined that the VA examinations of record were inadequate, and remanded the case for the purpose of affording the Veteran an appropriate VA examination.  The Veteran was afforded a VA examination in October 2010.  The Board has reviewed the examination report and finds the originating agency substantially complied with the requirements articulated in the Board's remand in regard to the issue addressed herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claim.

II. Entitlement to a Higher Initial Evaluation

The Veteran seeks an initial evaluation in excess of 40 percent for right elbow disability.  He avers that his condition is sufficiently severe to warrant a higher disability evaluation.  The Veteran testified at a videoconference before a DRO in June 2008 that his condition was manifested by pain and restricted motion.  He reported difficulty with manipulating his hand, fine motor movement, grip strength, and difficulty with twisting motion of the right arm.  He described increased pain with heavy activity and interference with work.  He reported a desire to return to work in law enforcement and that he currently worked a desk job.  He further reported that he has been given special accommodations to perform his job and that he takes breaks to rest his arm during the work day.  The Veteran indicated that he lost one week of work due to his elbow, a day here-and-there.

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The RO assigned the Veteran's right arm disability an initial 40 percent disability rating, effective from September 7, 2004, under Diagnostic Codes 5010-5212.  The RO awarded a temporary total rating (100 percent) for convalescence effective from January 23, 2006.  The RO assigned a 40 percent disability evaluation from March 1, 2006.  The Veteran disagrees with the 40 percent disability rating assigned both before and after the temporary total evaluation.

Diagnostic Code 5010-5212, contemplates traumatic arthritis and impairment of the radius, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5212.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  38 C.F.R. § 4.27.  In this case, the evidence shows that the Veteran is right-handed, and thus the ratings for the major (right) extremity apply.  38 C.F.R. § 4.69.  Under Diagnostic Code 5212, a maximum rating of 40 percent is warranted where there is nonunion in the lower half, with false movement with loss of bone substance (1 inch, 2.5 cms) and marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.

The normal ranges of motion for the elbow are flexion to 145 degrees, extension to 0 degrees, pronation of forearm to 80 degrees, and supination of forearm to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran sustained a radial head fracture of the right elbow.  The radial head was excised in August 2000 with subsequent relief of pain and discomfort.  Since 2003 the Veteran has reported progressively worsening right elbow and wrist pain, aggravated by activity, cutting, and firing a gun.  The Veteran is right hand dominant.

The Veteran reported during VA treatment in February 2005 that he worked as a laborer and performed excessive lifting, pulling, pushing, stretching, straining, typing, and scanning with his right upper extremity.  He reported onset of pain 3 to 4 weeks prior over the lateral humeral epicondyle.  Tenderness over the lateral humeral epicondyle was found along with restricted range of motion.  There was no edema or induration.

A VA consultation report dated in April 2005 reflects well-healed scar of the right elbow.  There was severe tenderness on palpation of the lateral epicondyle along the extensor tendon, but no erythema, warmth, or swelling.  No medial epicondylar pain was found.  The Veteran had "good motion, flexion, and extension."  There was some mild discomfort on pronation-supination.

A VA consultation reported dated in May 2005 reflects full range of right elbow motion without discomfort or tenderness.  A well-healed scar was noted.  The Veteran reported occasional problems with fully straightening the right arm and pain in the mid-dorsal forearm.

Report of VA examination dated in June 2005 reflects that the Veteran had recurrent lateral epicondylitis with driving or performing any heavy activities.  The pain comes and goes, and ranges from 3 to 6 on a scale of 10.  There was no tenderness, negative Tinel's sign, and well-healed surgical scar.  

On VA evaluation in June 2005, the right elbow showed a well-healed surgical scar, 3 inches in length, nontender, and nonadherent.  Flexion was to 140 degrees (145 degree passive).  Extension was to 0 degrees (0 degrees passive).  Repetitive ranges of motion caused no change.  The Veteran reported some pain, not much.  Pronation and supination were normal without complaint of pain.  No tenderness or deformity of the right elbow was shown.  There was no sign of muscle atrophy.  The impression was status post resection of radial head of the right elbow with residuals.

On VA evaluation in July 2005, there was full range of right elbow motion.  No objective motor or sensory dysfunction was elicited

On VA follow-up treatment in December 2005 for right forearm, elbow, and wrist pain, there were full range of motion, no instability, and a well-healed scar.  The Veteran reported that he was unable to maintain a job because of problems with his right upper extremity.  X-rays showed positive ulnar variance on the right.  Surgery was scheduled for radial head replacement, possible ligament repair, possible radial nerve neurolysis, and possible ulnar shortening osteotomy.

In January 2006, the Veteran underwent arthrotomy of the right elbow, with debridement of proximal radius and repair of microfracture of the capitellum and lateral collateral ligament.  He underwent physical rehabilitation following surgery to improve range of motion, but his symptoms reportedly worsened.

During VA treatment in March 2006, the Veteran reported that he was unemployed due to upper extremity impairment.

The Veteran reported on VA treatment in May 2006 that he had ongoing right elbow pain status post elbow surgery.  Range of motion was from 10 to 130 degrees

SSA evaluation of the right elbow in June 2006 reflects no limitation relative to the right elbow, to include manipulative limitations.

During VA treatment in August 2006, the Veteran reported that he worked at an auto auction company for the past 3 weeks on a part-time basis, and that his right elbow had forced him to make significant compromises-due to pain issues, he cannot perform the jobs he wants.  The Veteran reported that he also had work experience in a warehouse and law enforcement.

A letter dated in February 2007 from a private physician reflects that the Veteran's range of right elbow motion was from 15 to 135 degrees, supination was to 80 degrees, and pronation was to 85 degrees.  Resisted forearm test caused elbow pain.  It was noted that the Veteran had worked full-time as a corrections officer since September 2006.  The impression included:  Classis Essex-Lopresti longitudinal instability of the right forearm with impaction changes of the right wrist and positive ulnar variance; status post radial head resection with multiple surgeries on the right elbow and ongoing instability; and mild traumatic arthritis, medial aspect of the elbow with minimal involvement of the ulnar nerve.

On VA examination in October 2007, the Veteran reported that he worked as a corrections officer at a private company and, prior thereto, he worked as a hazardous material technician for a fire department until May 2007.  He presented with a right arm splint, which he removed.  There was no pain on deep palpation or swelling.  Flexion was to 135 degrees.  Extension was to 0 degrees.  This was characterized as "almost normal range of motion."  After 5 repetitions, there was no change in the range of motion.  Muscle weakness was shown.  There was no Tinel's sign at the elbow.  There were 3 scars on the right arm.  One scar on the forearm was nontender and measured 8 x 1 centimeters (cm.); there were two other scars measuring 10 cm. long along the ulnar aspect at the forearm and 5 cm. long at the radial aspect.  The Veteran held his arm in a neutral position.  There was no elbow eversion.  Elbow inversion was from 0 to 90 degrees.  There was bony prominence on palpation of the anterior forearm with tenderness on palpation.  It was noted that the Veteran could not use his right upper extremity until physical therapy, which he was set to begin in a couple days.  There were no flare-ups with movement of the elbow.

The Veteran underwent right arm surgery in September 2007:  Osteotomy of the radius, ulnar shortening osteotomy with plate and bone graft; capsulodesis with bone graft for unstable radial, ulnar, axial migration; reconstruction of the B band of the interosseous membrane; and right wrist arthroscopy and synovectomy.  Post operatively the Veteran had occupational therapy to improve strength and range of motion.  During these sessions, the Veteran reported pain on active range of motion.

The Veteran presented for VA emergency treatment in December 2009 after a low speed motorcycle accident.  He injured his right elbow.  He complained of pain and swelling.  An abrasion with swelling, tenderness, and fluctuance over the olecranon bursa was found.  There was no laceration or deformity.  X-rays showed no acute fracture, but absence of the radial head was noted.  The impression was traumatic bursitis of the right elbow with abrasion and contusion.

The Veteran reported on VA treatment in January 2010 that he was "doing well" status post elbow surgery without limitations.

Various VA treatment records dated in 2010 reflect that the Veteran sought assistance with pain management of right wrist/arm pain.  Pain ranged from 3 to 6 on the pain scale.

Report of VA examination dated in October 2010 reflects evaluation of the Veteran's right elbow disorder.  The right elbow had no deformity, giving way, instability, pain, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, episodes of locking, effusions, or symptoms of inflammation.  Stiffness was noted.  The Veteran reported mild flare-ups occurring every 2 days and lasting hours to days, alleviated by rest.  He reported no relief with medication, and worsening symptoms with heavy lifting and increased activity.  Range of motion testing of the right elbow showed flexion and extension from 0 to 145 degrees; and pronation and supination from 0 to 80 degrees.  There was no objective evidence of pain or additional limitation of motion following repetitive motion.  The examiner commented that the radial head resection was stable without apparent disability of effects on activities of daily living or occupation; no significant functional deficits were found.  The Veteran was laid off from his position as a grocery store manager-not due to right elbow disability-and he currently attended school for business administration.

Analysis

As an initial matter, it is noted that, in addition to the right elbow disability herein addressed, the Veteran is service-connected for right wrist disability associated with the right elbow.  The right wrist symptomatology is not for consideration as the right wrist disability is separately rated and not currently on appeal.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 40 percent.  The Veteran's right elbow disability is currently rated at the maximum disability level under Diagnostic Code 5212.  The Board has considered whether a higher initial evaluation or separate evaluation is warranted under any other provision of the schedule for rating disabilities.  However, the evidence of record shows no ankylosis-favorable, intermediate, or unfavorable; flexion limited to a compensable level; extension limited to a compensable level; joint fracture with cubitus varus or valgus deformity or ununited radius head fracture; impairment of the ulna; or impaired supination and pronation with the hand fixed in supination or hyperpronation, the hand fixed in full pronation, or the hand fixed near the middle of the arc or moderate pronation.

The Veteran's right elbow disability is primarily manifested by pain and tenderness, increased with activity and use.  The record shows flexion to 130 degrees or better, extension to 15 degrees or better, pronation and supination from 0 to 80 degrees or better, and no ankylosis of the joint.

The Board notes that the Veteran is competent to report that his disability is worse.  The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 40 percent rating is appropriate for the Veteran's right elbow disability.  His symptoms are contemplated by this rating.

With regard to the right elbow scars, the Board also finds that a separate compensable evaluation is not warranted.  The right elbow scars are not painful or unstable, deep and measuring 6 square inches (or greater), or superficial and measuring 144 square inches (or greater); and the scars do not result in any functional limitations.  38 C.F.R. §§ 4.71a, 4.118, Diagnostic Codes 7801-7804.

Furthermore, there is no basis for a staged rating.  Neither the lay nor the medical evidence reflects that the right elbow disability met the criteria for a higher rating at any time during the appeal period.  As such, the Board finds that a uniform disability rating is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, in view of the above, the claim for a higher initial disability rating on a schedular basis must be denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.


ORDER

An initial rating in excess of 40 percent for a right elbow disability (residuals of radial head resection with lateral epicondylitis and traumatic arthritis) is denied.


REMAND

The Veteran seeks an award of TDIU due to service-connected disability.  He is service-connected for right elbow disability at the 40 percent disability level, depressive disorder at the 30 percent disability level, tinnitus at the 10 percent disability level, and right wrist disability at the 10 percent disability level.  His combined rating is 70 percent.

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the Veteran meets the schedular criteria for a TDIU.

Here, the record shows that following service separation the Veteran worked as a security guard then entered law enforcement.  He was unable to obtain police officer certification because he was unable to maintain control of his handgun due in his service-connected right upper extremity impairment.  The Veteran accepted a related office job.  He also worked as a chef in a catering business he developed.  He discontinued this work due to problems with his right upper extremity and the inability to manipulate kitchen utensils necessary for food preparation and because of the sustained hours in the kitchen.  This work caused him to have increased right arm pain.  The Veteran worked in data entry for the county for 1.5 years until December 2008 when laid off.  He then worked for a department store-and was promoted to store manager until July 2010 when he was laid off.

Educationally, the Veteran graduated high school.  After leaving the service, he trained as a jail deputy in 2001 and 2002, he trained in law enforcement in 2002, and he trained as a record clerk and crime analyst from 2002 to 2004.  From 2005 to 2006, the Veteran attended culinary arts school.  Due to right upper extremity problems, he was unable to perform kitchen tasks, such as whisking and moving large heavy pots, so he withdrew from this program.  The Veteran reported participation in VA vocational rehabilitation.  Since 2007, the Veteran has attended school part-time, taking classes in business administration.

SSA awarded disability in 2006 due to right elbow disability and adjustment disorder with depressed mood for the period from May 4, 2005, to September 15, 2006.  SSA determined that, from September 16, 2006, the Veteran has no impairment-he was noted to have returned to full-time work with no significant medical restrictions.

In addition to physical disability, report of VA psychiatric examination dated in October 2010 shows that the Veteran has major depressive disorder with associated anxiety that results in some occupational difficulty.  It was noted that the Veteran was unemployed and struggling to find a new job.  Report of VA joint examination dated in October 2010 shows that the Veteran radial head resection was stable and without apparent disability or effects on occupation.  It was noted that the Veteran attended school for business administration.

On review of the record, the Board finds that additional development is required to ascertain whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the Court specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on the ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In light of the above, the Board finds that the Veteran requires a current VA examination to ascertain whether unemployability due to service-connected disability is demonstrated.  Additionally, prior thereto, his VA vocational rehabilitation file should be obtained and associated with the claims files.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent, outstanding treatment records and the Veteran's VA vocational rehabilitation file.

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine the effect of his service-connected disabilities on employability.  The claims folders should be made available to the examiner along with the Veteran's vocational rehabilitation file.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service connected disabilities.  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  The RO or the AMC should then re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


